Petitioner commenced this CPLR article 78 proceeding challenging a September 2009 determination of the Board of Parole denying his request for parole release. Petitioner, however, has reappeared before the Board and the appeal is now moot (see Matter of Davidson v Alexander, 67 AD3d 1219, 1219 [2009]; Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673 [2001]). Accordingly, it must be dismissed.
Rose, J.E, Kavanagh, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.